 
Exhibit 10.2
 
CREDIT LOAN NOTE
 

$4,150,000.00
 
 

Due Date: November 30, 2018

Dated: May 30, 2014
 

FOR VALUE RECEIVED, the undersigned ("Borrower), promises to pay to the order of
UTICA LEASECO, LLC, a Florida limited liability company (the "Lender"), at its
office at 44225 Utica Road, Utica, Michigan 48317, or at such other place as
Lender may designate in writing, the principal sum of Four Million One Hundred
Fifty Thousand and No/100 ($4,150,000.00) Dollars, or such lesser sum as shall
have been advanced by Lender to Borrower pursuant to that certain Loan and
Security Agreement dated as of May 28, 2014, between Borrower and Lender (which,
together with all amendments and modifications thereof, is hereinafter referred
to as the "Loan Agreement"), plus interest as hereinafter provided, all lawful
money of the United States of America, in accordance with the terms hereof.
Capitalized terms not defined herein have the meanings assigned to them in the
Loan Agreement.
 

The interest rate on the unpaid principal balance of the Credit Loan Note
(“Note”) shall be an amount equal to the Base Interest Rate plus seven and
one-half (7.5%) percent, with the Base Interest Rate to be adjusted based upon
movements in that rate (the “Interest Rate”). For purposes of this Note, “Base
Interest Rate” means the greater of: (i) three and three-tenths (3.3%) percent;
and (ii) the 6 Month LIBOR interest rate. The 6 Month LIBOR interest rate is the
rate of interest determined by Lender at which deposits in United States dollars
are offered for a six (6) month period as of the last day of May (for adjusted
payments effective after June 30) and the last day of November (for adjusted
payments effective after December 31) as determined from the Wall Street Journal
website www.wsjprimerate.us/libor/index.html, or its equivalent. Interest shall
be computed on the aggregate principal balance outstanding from time to time on
the basis of a three hundred sixty (360) day year, but shall be charged for the
actual number of days within the period for which interest is being charged.
 

The Borrower shall repay the Note in fifty-four (54) consecutive monthly
installments computed as follows: (i) fifty-four (54) equal payments of Seventy
Six Thousand Eight Hundred Fifty-One and 85/100 ($76,851.85) Dollars each, plus
(ii) fifty-four (54) payments of an amount equal to the Interest Rate multiplied
by the declining balance of the principal of the Note, commencing June 30, 2014.
Attached is a Schedule to illustrate the Note amortization in monthly
installments assuming that the Interest Rate did not change during the term of
the Note and assuming that no event of Default specified in the Loan Agreement
has occurred during the term of the Note or Loan Agreement.
 

Borrower expressly assumes all risks of loss or delay in the delivery of any
payments made by mail, and no course of conduct or dealing shall affect
Borrower's assumption of these risks. Borrower shall pay to Lender a late charge
of: (i) five (5%) percent of any monthly payment not received by Lender within
ten (10) calendar days after said payment is due, plus (ii) an additional one
(1%) percent of any monthly payment not received by Lender each thirty (30) days
thereafter said payment has not been paid; which late charge shall be payable on
the next monthly payment date or on demand. Upon the Due Date or upon the
occurrence of any Default specified in the Loan Agreement, Lender, without prior
notice to Borrower, may declare the
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 




entire unpaid principal balance of this Note and all accrued interest, together
with all other indebtedness of Borrower to Lender, to be immediately due and
payable. Upon the occurrence of any Default specified in the Loan Agreement and
while such Default is continuing, the unpaid principal balance of this Note
shall bear interest at a rate determined by substituting ten and one-half
(10.5%) percent for the seven and one-half (7.5%) percent number in the
calculation of the Interest Rate. Borrower agrees to pay all of the Lender's
costs incurred in the collection of this Note as provided in the Loan Agreement.
 

Borrower shall pay to Lender, when due, the amount, if any, necessary to pay the
Annual Re-Inspection Fee as set forth in the Loan Agreement. At such time as
Borrower pays the balance of the Note, Borrower shall pay to Lender the Deferred
Interest as set forth in the Loan Agreement. In the event of a Default specified
in the Loan Agreement, Borrower shall pay to Lender all amounts set forth in the
Loan Agreement, including but not limited to the amounts set forth in Section
2.E. In addition, Borrower shall pay to Lender: (i) upon the execution of this
Note, the Security Deposit as set forth in the Loan Agreement; and (ii) a Fifty
and No/100 ($50.00) Dollar charge for any checks returned due to insufficient
funds.
 

Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only. Upon any Default, neither the
failure of the Lender promptly to exercise its right to declare the outstanding
principal and accrued unpaid interest hereunder to be immediately due and
payable, nor the failure of the Lender to demand strict performance of any other
obligation of the Borrower or any other person who may be liable hereunder,
shall constitute a waiver of any such rights, nor a waiver of such rights in
connection with any future default on the part of the Borrower or any other
person who may be liable hereunder.
 

Borrower and all endorsees, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, notice of non-payment, notice
of protest or protest of this Note, and Lender diligence in collection or
bringing suit, and do hereby consent to any and all extensions of time,
renewals, waivers or modifications as may be granted by Lender with respect to
payment or any other provisions of this Note, and to the release of any
Collateral or any part thereof, with or without substitution. The liability of
Borrower under this Note shall be absolute and unconditional, without regard to
the liability of any other party. This Note and all rights and obligations
hereunder shall be governed by the laws of the State of Michigan without any
regard to any conflict of laws provisions.
 

In no event whatsoever shall the interest rate and other charges charged
hereunder exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that a court determines that Lender has received interest or other
charges hereunder in excess of the highest rate applicable hereto, Lender shall
either, in its sole discretion, promptly apply such amounts to the principal due
hereunder or refund such amount to Borrower and the provisions herein shall be
deemed amended to provide for such permissible rate.
 

BORROWER WAIVES ITS RIGHT TO A JURY TRIAL AND FURTHER AGREES THAT THE BEST FORUM
FOR HEARING ANY CLAIM, DISPUTE OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH
THIS NOTE OR ITS
 

2

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
RELATIONSHIP WITH LENDER, SHALL BE A COURT OF COMPETENT JURISDICTION SITTING
WITHOUT A JURY.
 

Borrower hereby irrevocably submits to the exclusive jurisdiction of the Macomb
County Circuit Court of the State of Michigan in any action or proceeding
arising out of or relating to this Note and Borrower hereby irrevocably agrees
that all claims in respect of such action or proceeding shall be heard and
determined in such Court. The Borrower irrevocably consents to the service of
any and all process in any such action or proceeding brought in Macomb County
Circuit Court (and to the receipt of any and all notices hereunder) by the
delivery of copies of such process to Borrower in accordance with the Notice
provisions in the Loan Agreement.
 

This Note is issued pursuant to the terms of the Loan Agreement and is secured
by the Collateral, as defined in the Loan Agreement. All of the terms, covenants
and conditions of the Loan Agreement are hereby made a part of this Note and are
hereby incorporated by reference.
 

 
 

 
"BORROWER"
 

 
RANOR, INC.
a Delaware corporation
 

 
By:  /s/ Robert Francis

 
Robert Francis

 
Its:  President

 
 

 
3

 
 
 

--------------------------------------------------------------------------------

           
